DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00326-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: MURRAY DALLAS§
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION
PER CURIAM

	Relator Murray Dallas has filed a motion to dismiss his petition for writ of mandamus, and
all other parties interested in the proceeding have been given notice of the filing of this motion.  In
his motion, Dallas represents that the underlying dispute has been resolved and his petition for writ
of mandamus has therefore become moot.  Because Relator has met the requirements of Tex. R. App.
P. 42.1(a)(2), the motion is granted, and Dallas's petition for writ of mandamus is dismissed.  Our
order dated November 22, 2002 staying the trial court's discovery order signed on November 12,
2002 is hereby vacated, and all costs of this proceeding are assessed against the party incurring same.
Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)













COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-02-00326-CV

IN RE: MURRAY DALLAS





  ORIGINAL PROCEEDING






			THIS CAUSE came to be heard on the Relator's motion to dismiss the
instant mandamus proceeding, and the court having heard and fully considered said motion is of
the opinion the same should be Granted. 
			It is therefore ORDERED, ADJUDGED and DECREED by the court that
this original mandamus proceeding be, and the same is, hereby Dismissed, and that all costs of
this appeal be, and the same are, adjudged against the parties incurring same and that this decision
be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.